Citation Nr: 1608332	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, left knee, status-post total knee replacement, currently evaluated as 30 percent disabling, without consideration from April 1, 2008 to May 1, 2009 (38 C.F.R. § 4.30 (2015)). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A June 2009 rating decision assigned the Veteran a temporary evaluation of 100 percent, effective April 1, 2008, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2015).  An evaluation of 100 percent was continued for one year, from May 1, 2008 to May 1, 2009, based on total knee replacement, and an evaluation of 30 percent was assigned thereafter.  An August 2010 rating decision continued the June 2009 rating decision evaluation for the left knee disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2011 VA Form 9 the Veteran requested a Board hearing at the RO.  A Travel Board hearing was scheduled for January 27, 2016 with the undersigned Veterans Law Judge.  However, on January 17, 2016, prior to the scheduled hearing date, the Veteran requested a postponement due to a scheduling conflict.  The Veteran has a right to a hearing, but one has not yet been held.  38 C.F.R. § 20.700(a), (e) (2015).  A remand is therefore necessary to reschedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Board hearing before a Veterans Law Judge at the RO. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






